CAMMACK, Justice.
The City of Middlesboro instituted this action against J. F. Schneider and Sons to collect some $3,300 in ad valorem taxes. J. F. Schneider and Sons, a packing plant, resisted the action on the ground that the land on which the plant was located had been de-annexed from the city. In 1945, the city passed an ordinance designed to assist the Kentucky National Park Commission in acquiring land for the establishment of the Cumberland Gap National Historical Park. The ordinance recited that certain lands within the city limits, including the land of J. F. Schneider and Sons, were not necessary for the future expansion of the city. The Kentucky National Park Commission never acquired the land of J. F. Schneider and Sons. The appeal is from a judgment holding J. F. Schneider and Sons liable for taxes.
We believe this judgment is correct. The city ordinance was permissive in nature and it did not have the effect of placing the appellant’s land beyond the city limits. Had the Park Commission acquired the land for the Cumberland Gap National Historical Park, we would be confronted with an entirely different question.
Judgment affirmed.